Citation Nr: 1506237	
Decision Date: 02/11/15    Archive Date: 02/18/15

DOCKET NO.  13-00 038A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for tinnitus.

2.  Entitlement to service connection for tinnitus, to include as secondary to service-connected bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 


INTRODUCTION

The Veteran served on active service from April 1952 to December 1953 and from July 1954 to July 1957.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (West 2014).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's claim for entitlement to service connection for tinnitus was last denied in a May 2008 rating decision; a statement of the case was issued in April 2009, but the Veteran did not perfect an appeal nor was any new and material evidence submitted within the appeal period.

2.  Evidence received since the final May 2008 rating decision is new and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for tinnitus.


CONCLUSIONS OF LAW

1.  The May 2008 rating decision that denied service connection for tinnitus is final.  38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007); currently, 38 U.S.C.A. § 7105(c) (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2.  Evidence received since the final May 2008 rating decision is new and material; the criteria to reopen the claim for service connection for tinnitus have been met.  38 U.S.C.A. §§ 5103A, 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156(a), 3.385 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Given the favorable disposition herein, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

New and Material Evidence

Pertinent procedural regulations provide that nothing in 38 U.S.C.A. § 5103A (West 2014) shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in 38 U.S.C.A. § 5108 (West 2014).  See 38 U.S.C.A. § 5103A(f) (West 2014).  Reopening a claim for service connection that was previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108 (West 2014); Evans v. Brown, 9 Vet. App. 273, 285 (1996).

New evidence means existing evidence not previously submitted to VA.  38 C.F.R. § 3.156(a) (2014).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  The Court held that in determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  The Court has also held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court held that the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) (2014) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108 (West 2014).  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  To determine whether new and material evidence has been received, it is necessary to consider all evidence added to the record since the last time the claims were denied on any basis in conjunction with the evidence already of record.  Id.  

In April 2007, the Veteran filed a claim to establish service connection for, inter alia, tinnitus.  The Veteran's claim was denied in a December 2007 rating decision on the basis that there was no evidence of a current disability.  During the appeal period, the Veteran submitted new and material evidence.  The claim was readjudicated in a May 2008 rating decision, which confirmed and continued the prior denial.  The Veteran submitted a timely notice of disagreement and a statement of the case was issued in April 2009.  The Veteran did not perfect his appeal nor was new and material evidence received within the appeal period.  As such, the May 2008 rating decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007); currently, 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).  

In December 2009, the Veteran submitted a statement, which the AOJ characterized as a petition to reopen the Veteran's claim for tinnitus.  In a May 2010 rating decision, the AOJ reopened the Veteran's claim, but denied it on the merits.  The Veteran timely appealed.  

Although the rating decision on appeal denied the Veteran's petition to reopen, the Board is required to address the issue of new and material evidence in the first instance.  If the Board determines that new and material evidence has not been received, the adjudication of the claim ends, and further analysis is neither required nor permitted.  Any decision that the AOJ may have made with regard to a new and material claim is not binding on the Board.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  

Evidence received since the last final May 2008 rating decision includes a May 2010 audiology report.  The evidence is new, in that it was not previously of record at the time of the May 2008 rating decision.  Moreover, the audiology is material because it indicates that the Veteran was diagnosed with intermittent tinnitus.  As this evidence goes to a previously unestablished element for service connection, a current diagnosis, the Board finds that new and material evidence has been received.  Shade, 24 Vet. App. at 117.  On that basis, the Veteran's claim of entitlement to service connection for tinnitus is reopened.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for tinnitus is reopened, and to that extent only, the appeal is granted.



REMAND

Having reopened the Veteran's claim for entitlement to service connection for tinnitus, the Board finds that further development is needed prior to adjudicating the claim on its merits.

In his June 2010 notice of disagreement, the Veteran asserted that his tinnitus was related to his service-connected bilateral hearing loss.  He stated that he had been informed that hearing loss and tinnitus go hand in hand.  Additionally, in the January 2015 Informal Hearing Presentation, the Veteran's representative noted that the Veteran's tinnitus either was a consequence of his active service or related to his service-connected disabilities.  Accordingly, the Board finds that the theory of secondary service connection is reasonably raised by the record.  

To date, the Veteran has not been provided with proper notice, in accordance with the Veterans Claims Assistance Act, of the information and evidence needed to substantiate a claim for service connection on a secondary basis.  Additionally, none of the VA audiological reports of record address whether the Veteran's tinnitus was caused or aggravated by his service-connected bilateral hearing loss.  Accordingly, a remand is warranted to provide the Veteran with VCAA notice concerning secondary service connection and to obtain a nexus opinion addressing secondary service connection.

Additionally, the evidence of record indicates that the Veteran receives Social Security Administration (SSA) disability benefits.  While the May 1981 favorable SSA decision is of record, the underlying medical records associated with the Veteran's SSA claim have not been obtained.  Accordingly, on remand, those records must be obtained and associated with the claims file.  

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  Expedited handling is requested.)

1.  Send a proper VCAA notice letter to the Veteran and his representative.  The letter should notify the Veteran and his representative of the information and evidence necessary to substantiate a claim of secondary service connection.

2.  Obtain any outstanding VA treatment records for the Veteran dated from June 1976 to the present and associate them with the claims file.  All efforts to obtain these records must be documented in the claims file.

3.  Obtain from the SSA the records pertinent to the Veteran's claim for disability benefits as well as the medical records relied upon concerning that claim.

4.  Thereafter, schedule the Veteran for a VA audiological examination.  The examiner should be provided the Veteran's claims file for review, and any indicated studies must be completed.  Following examination of the Veteran and a review of the claims file, the examiner should provide an opinion as to:

a.  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's tinnitus began in service, was caused by service, or is otherwise related to service?

In rendering the requested opinion, the examiner should address the prior VA examination and audiological reports of record.  

b.  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's tinnitus was caused or aggravated by his service-connected bilateral hearing loss?

Aggravation is defined for legal purposes as a permanent increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease. 38 C.F.R. § 3.310(b) (2014).

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence, both for and against the claim, is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale for any opinion expressed must be provided.

5.  Readjudicate the issue on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case to the Veteran and his representative and provide an appropriate to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if warranted.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


